                                          Case 4:17-cv-04960-HSG Document 36 Filed 01/04/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CARLOS A. HAWTHORNE,                             Case No. 17-cv-04960-HSG
                                   8                     Plaintiff,                       ORDER DENYING REQUEST FOR
                                                                                          EXTENSION OF TIME TO FILE
                                   9             v.                                       SECOND AMENDED COMPLAINT AS
                                                                                          MOOT
                                  10     A YANEZ, et al.,
                                                                                          Re: Dkt. No. 35
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff’s renewed request for an extension of time to file his second amended complaint

                                  14   is DENIED as MOOT. Dkt. No. 35. The Court has already granted Plaintiff an extension of time

                                  15   to February 19, 2021 to file his second amended complaint. Dkt. No. 34.

                                  16          This order terminates Dkt. No. 35.

                                  17          IT IS SO ORDERED.

                                  18   Dated: 1/4/2021

                                  19                                                  ______________________________________
                                                                                      HAYWOOD S. GILLIAM, JR.
                                  20                                                  United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
